390 N.W.2d 40 (1986)
223 Neb. 473
STATE of Nebraska, Appellee,
v.
Billy Roy TYLER, Appellant.
No. 85-974.
Supreme Court of Nebraska.
July 18, 1986.
Donald Fiedler, Omaha, for appellant, and, on brief, Billy Roy Tyler, pro se.
Robert M. Spire, Atty. Gen., and Lynne R. Fritz, Lincoln, for appellee.
KRIVOSHA, C.J., and BOSLAUGH, WHITE, HASTINGS, CAPORALE, SHANAHAN, and GRANT, JJ.
PER CURIAM.
The appellant, Billy Roy Tyler, was charged by information with unlawfully and knowingly or intentionally possessing a controlled substance other than marijuana, to wit, tetrahydrocannabinol (hashish). This is a Class IV felony, punishable by up to 5 years' imprisonment or a fine of $10,000, or both.
The facts disclose that Tyler, while incarcerated in the Douglas County Corrections Center, was found by correctional officers to be in possession of hashish. Although he was offered court-appointed counsel by the district court, he refused that offer and waived his right to counsel. He preferred to represent himself, both in the district court and in this court on appeal. Nevertheless, the district court did provide Tyler with the assistance of a member of the Douglas County public defender's office, if he wanted such assistance. Tyler was also provided with a lawyer in this court. After being fully advised of all his constitutional rights, Tyler freely, voluntarily, and knowingly entered a plea of "no contest" to the charge and was thereafter sentenced by the district court to the Nebraska Penal and Correctional Complex for a period of not less than 20 months nor more than 5 years. He has filed his own appeal in this court. While his assignments of error are somewhat vague, we have, nevertheless, examined the record in its entirety to determine the correctness of the decision. We conclude that there is no error and that, in view of the fact that his plea of no contest was made freely, knowingly, and voluntarily, State v. Leisy, 207 Neb. 118, 295 N.W.2d 715 (1980), State v. Tweedy, 209 Neb. 649, 309 N.W.2d 94 (1981), and the sentence imposed was within statutory limits and free of an abuse of discretion, State v. Komor, 213 Neb. 376, 329 N.W.2d 120 (1983), State v. Davis, 200 Neb. 557, 264 N.W.2d 198 (1978), the judgment and sentence should be affirmed. The judgment and sentence are affirmed.
AFFIRMED.